                           Case 3:18-cv-05546-EMC Document 31 Filed 10/05/18 Page 1 of 2



                     1   Michael A. Geibelson (SBN 179970)
                         mgeibelson@robinskaplan.com
                     2   Aaron M. Sheanin (SBN 214472)
                         asheanin@robinskaplan.com
                     3   Tai S. Milder (SBN 267070)
                         tmilder@robinskaplan.com
                     4   ROBINS KAPLAN LLP
                         2440 W. El Camino Real, Suite 100
                     5   Mountain View, California 94040
                         Tel: (650) 784-4040
                     6   Fax: (650) 784-4041

                     7   Attorneys for Plaintiff and the Proposed Classes

                     8   Kent M. Roger, Bar No. 095987
                         kent.roger@morganlewis.com
                     9   Brian C. Rocca, Bar No. 221576
                         brian.rocca@morganlewis.com
                    10   Sujal J. Shah, Bar No. 215230
                         sujal.shah@morganlewis.com
                    11   Minna Lo Naranjo, Bar No. 259005
                         minna.naranjo@morganlewis.com
                    12   MORGAN, LEWIS & BOCKIUS LLP
                         One Market, Spear Street Tower
                    13   San Francisco, CA 94105-1596
                         Tel: (415) 442-1000
                    14   Fax: (415) 442-1001

                    15   Attorneys for Defendants

                    16

                    17                                UNITED STATES DISTRICT COURT

                    18                              NORTHERN DISTRICT OF CALIFORNIA

                    19                                      SAN FRANCISCO DIVISION

                    20

                    21   DIVA LIMOUSINE, LTD., individually and             Case No. 3:18-cv-05546-EMC
                         behalf of all others similarly situated,
                    22                                                      STIPULATION RE DEFENDANTS’
                                               Plaintiff,                   DEADLINE TO RESPOND TO
                    23                                                      COMPLAINT
                                       vs.
                    24
                         UBER TECHNOLOGIES, INC.; RASIER,
                    25   LLC; RASIER-CA, LLC; UBER USA, LLC;
                         and UATC, LLC.
                    26
                                               Defendants.
                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                             Case No. 3:18-CV-05546-EMC
  SAN FRANCISCO                          STIPULATION RE DEFENDANTS’ DEADLINE TO RESPOND TO COMPLAINT
                             Case 3:18-cv-05546-EMC Document 31 Filed 10/05/18 Page 2 of 2



                     1          Pursuant to Local Rule 6-1, the parties hereby stipulate to an extension of the deadline for

                     2   Defendants to respond to the Complaint.

                     3                                               RECITALS

                     4          WHEREAS, Plaintiff filed its Complaint in this action on September 10, 2018 (Dkt. 1);

                     5          WHEREAS, Plaintiff served Defendant Uber Technologies, Inc. on or about September

                     6   14, 2018 (Dkt. 18) and the remaining Defendants (Rasier, LLC; Rasier-Ca, LLC; Uber USA,

                     7   LLC; and UATC, LLC) on or about September 21, 2018 (Dkt. 19-22);

                     8          WHEREAS, pursuant to Local Rule 6-1(a), Defendants requested, and Plaintiff agreed, to

                     9   extend the deadline for Defendants to respond to the Complaint from October 5, 2018 (as to
                    10   Defendant Uber Technologies, Inc.) and October 12, 2018 (as to all other Defendants) to a

                    11   consolidated response deadline for all Defendants on November 9, 2018;

                    12          WHEREAS, the parties have not previously sought an order extending time in this matter;

                    13          THEREFORE, the parties, through their undersigned counsel, stipulate as follows:

                    14          1.      Defendants shall answer or otherwise respond to the Complaint on or before

                    15   November 9, 2018.

                    16          2.      After service of a response to the Complaint, the parties shall negotiate in good

                    17   faith, subject to Court approval, a briefing and hearing schedule to permit a reasonable time as

                    18   needed for the parties to file any opposition and reply papers.

                    19          IT IS SO STIPULATED.
                    20   DATED: October 5, 2018        By:             /s/ Brian C. Rocca

                    21                                             Brian C. Rocca1
                                                                   MORGAN, LEWIS & BOCKIUS LLP
                    22                                             Attorneys for Defendants

                    23

                    24   DATED: October 5, 2018        By:             /s/ Aaron M. Sheanin

                    25                                             Aaron M. Sheanin
                                                                   ROBINS KAPLAN LLP
                    26                                             Attorneys for Plaintiff and the Proposed Classes

                    27   1
                          Brian C. Rocca, the filer of this document, hereby attests that he obtained the concurrence of the
                    28   other signatory, Aaron M. Sheanin, prior to its filing.
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                      1                       Case No. 3:18-CV-05546-EMC
  SAN FRANCISCO                           STIPULATION RE DEFENDANTS’ DEADLINE TO RESPOND TO COMPLAINT
